Citation Nr: 1738381	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-25 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 20 percent for anterior compression fracture of the thoracic and lumbar spine with osteoporosis (spine disability).

3.  Entitlement to an initial compensable rating for traumatic brain injury (TBI).

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity (also claimed as radiculopathy), including as secondary to the service-connected spine disability.  

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity (also claimed as radiculopathy), including as secondary to the service-connected spine disability.  

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity (also claimed as radiculopathy), including as secondary to the service-connected spine disability.  

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity (also claimed as radiculopathy), including as secondary to the service-connected spine disability.  


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to March 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012, June 2016 and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the benefit sought on appeal.  The Veteran and his spouse provided testimony before the Board in July 2016; the transcript has been associated with the Veteran's record.  In September 2016 the Board remanded the matter of entitlement to a rating in excess of 20 percent for a spine disability for further development.

The issues of entitlement to service connection for PTSD, peripheral neuropathy of the left and right upper extremities and left and right lower extremities (also claimed as radiculopathy), including as secondary to the service-connected spine disability, an initial compensable rating for TBI, and a rating in excess of 30 percent for migraine headaches are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's spine disability is not shown to have been manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less or by ankylosis of the spine; incapacitating episodes of disc disease are not shown and neurological symptoms are not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's lumbar and thoracic spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5235 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the Veteran's record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria, Factual Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

The Veteran's service connected spine disability is currently rated 20 percent under Code 5235 (vertebral fracture or dislocation) under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Code 5235. 

Under the General Rating Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Notes following the General Rating Formula criteria include Note (1) which provides that associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks during the past 12 month period.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

On January 2012 VA thoracolumbar spine conditions examination, the Veteran reported having a history of multiple compression fractures of his thoracic and lumbar spine after being hit by a motor vehicle from behind while riding a bicycle.  He had also been diagnosed with osteopenia and subsequently with osteoporosis.  He stated he had several flares a month, which kept him in bed for a day or two.  On a typical day his pain was 6-7/10, and when he had a flare-up, the pain was 12 out of 10.  He reported that flare-ups impact the function of his thoracolumbar spine.  He specifically stated that he could not get out of bed.  

Range of motion testing revealed forward flexion to 65 degrees, with objective evidence of painful motion beginning at 55 degrees.  Extension was to 20 degrees, with objective evidence of painful motion beginning at 15 degrees.  Right and left lateral flexion and rotation were each to 25 degrees with no objective evidence of painful motion.  Range of motion after repetitive use testing revealed forward flexion to 65 degrees, extension to 20 degrees and right and left lateral flexion and rotation were each to 25 degrees.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  There was functional loss and/or functional impairment of less movement than normal and pain on movement.  He had mild pain to palpation over the vertebral bodies.  He did not have guarding or muscle spasm of the thoracolumbar spine.  He had normal muscle strength testing on flexion and extension of the lower extremities and great toe.  There was no muscle atrophy.  Deep tendon reflexes were normal.  Sensory examination results revealed sensation to light touch was normal for L2 (upper anterior thigh), L3/4 (thigh/knee), L4/L5/S1 (Lower leg/ankle), and L5 (foot/toes).  Straight leg raising test results were negative.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis.  No other neurologic abnormalities or findings (such as bowel or bladder problems/pathologic reflexes) related to a thoracolumbar spine disability were present.  He did not have intervertebral disc syndrome (IVDS).  He did not use any assistive devices.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis that was due to the thoracolumbar spine disability.  He had a vertebral fracture with 50 percent of loss of vertebral body.  X-rays of the thoracic spine revealed osteopenia, more than 50 percent loss of height of T7, which was of indeterminate age, multilevel degenerative disc disease (DDD) and no significant interval change in T12 compression fracture.  X-rays of the lumbosacral spine revealed no significant interval change, osteopenia, 1 cm anterolisthesis L3 with respect to L4, no acute fracture of the lumbar spine, disc space narrowing with osteophyte formation L3-L4 and L4-L5, facet joint ostearthritis L4-L5 and L5-S1, and compression fracture of T12 unchanged in the previous study.  The diagnoses were osteoporosis, thoracic compression fractures, DDD, and lumbar spondylosis.  

Regarding the functional impact of the Veteran's thoracolumbar spine, his back disability limits his ability to lift heavy objects, bend at the waist or twist at the waist forcefully or repetitively.  In his occupation as an automotive mechanic, he is limited in his ability to stand bent at the waist for long periods of time, and in his ability to stoop to lift even light objects from the floor.  He also finds it difficult to remain twisted at the waste for long periods of time while performing specific types of vehicle repairs.  The examiner noted, regarding the severity of the Veteran's spine disability, that one of his thoracic fractures had 50 percent loss of height, while the other had no loss of vertebral height.  

A December 2012 VA physical medicine rehabilitation report notes the Veteran reported that he had chronic low back pain that is progressively getting worse.  He described the pain as constant, aching, sharp and non-radiating located in the lower back.  He complained of numbness in the left anterior thigh.  His pain level was 10/10.  The assessment was chronic low back pain of multifactorial in origin, secondary to multiple compression fracture, degenerative joint disease of the spine and osteoporosis.  Mechanical factors in the form of tight lower extremity muscle groups and weak core muscles were also aggravating his symptoms.  

In March 2016 the Veteran was seen at a military medical center and reported having pain of the thoracic spine.  A provisional diagnosis of pain in thoracic spine was noted.  A July 2016 military medical clinic health record, reveals the Veteran had no back pain, no muscle aches, no localized joint swelling and no limb pain.  A September 2016 military medical clinic health record, reveals the Veteran reported his history of compression vertebral fractures at T7, T12 and L1.  A review of the musculoskeletal systems at that time, shows he had no back pain.  On neurological examination, motor strength testing revealed no weakness of the left knee.  

In a June 2016 VA peripheral nerves conditions examination report, it was noted that the Veteran did not have a peripheral nerve disorder or peripheral neuropathy.  The examiner opined that the claimed peripheral nerve disorder was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected spine disability.  The examiner noted that the Veteran complained only of intermittent pain in his knee and calf and some fleeting numbness in a hand (symptoms not likely due to radiculopathy or any other clinically significance peripheral nerve dysfunction) and he had no physical signs of a peripheral nerve disorder.

In a September 2016 orthopedic surgery report concerning the left knee, physical examination revealed the Veteran's left hip had pain free motion and straight leg raise to about 80 degrees that produced some hamstring tightness with no back pain or sciatica.

On October 2016 VA thoracolumbar spine conditions examination, the Veteran reported a history of multiple compression fractures of his thoracic and lumbar spine after being hit by a motor vehicle from behind while riding a bicycle.  He reported chronic low back pain aggravated by prolonged walking or standing.  He did not report flare-ups of the thoracolumbar spine, or functional loss or functional impairment.  Range of motion testing was outside of normal range for forward flexion and extension.  Forward flexion was to 45 degrees, extension was to 20 degrees and right and left lateral flexion and rotation were each to 30 degrees.  Pain on flexion in all directions was noted on examination but did not result in or contribute to a functional loss.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the lumbar paraspinal.  On observation of repetitive use, there was no additional loss of function or range of motion after 3 repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  He did not have guarding or muscle spasm of the thoracolumbar spine.  

Muscle strength testing revealed normal strength on flexion and extension of the lower extremities and great toe.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were normal.  Sensory examination results for sensation to light touch were normal for L2 (upper anterior thigh), L3/4 (thigh/knee), L4/L5/S1Lower leg/ankle), and L5 (foot/toes).  Straight leg raising test results were negative.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis.  No other neurologic abnormalities or findings (such as bowel or bladder problems/pathologic reflexes) related to a thoracolumbar spine condition were present.  He did not have intervertebral disc syndrome (IVDS).  Regarding the use of assistive devices, he used a brace occasionally.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis that was due to the thoracolumbar spine disability.  The Veteran had no other pertinent physical findings, complication, conditions, signs or symptoms related to his spine disability.  He did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  X-rays revealed no acute fracture, an 8 mm retrolisthesis of L4 with respect to L3, progression of DDD L3-4, L4-5, L5-S1, and progression of facet joint osteoarthritis L3-4, L5-S1.  The diagnosis was lumbar spondylosis.  The Veteran's spine disability did not impact his ability to work.  

A March 2017 military medical clinic treatment record shows the Veteran reported having mid/low back pain.  He stated that his pain had been getting worse.  He was experiencing pain at a level of 6/10.  The pain was present when he would stand for long periods of time.  He also reported numbness and tingling to his left leg.  He denied any loss of control of bladder or bowels.  

A May 2017 MRI [magnetic resonance imaging] of the lumbar spine showed bilateral pars defects at L3 with grade 1 to 2 anterolisthesis of L3 over L4, and mild to moderate degenerative changes at the L3-L4 level.  

The Veteran's spine disability is currently rated 20 percent under Code 5235.  A higher schedular rating would require either forward flexion limited to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  The evidence of record does not show any period of time when symptoms were of (or approximated) such nature as to warrant a rating in excess of 20 percent.  Thoracolumbar forward flexion has consistently been greater than 30 degrees.  Forward flexion was to 65 degrees on January 2012, and 45 degrees on October 2016 VA examinations.  Ankylosis of the spine is neither shown nor alleged.  

The Board has also considered whether a higher schedular rating would be warranted if the spine disability was rated under the Formula for Rating IVDS based on incapacitating episodes.  Under that Formula, the next higher (40 percent) rating for IVDS requires at least 4 (but less than 6) weeks of total duration of incapacitating episodes in the last 12 months.  The Board notes that the Veteran's report of having several flares a month, which kept him in bed for a day or two and his reporting that he could not get out of bed does not meet the requirements of an incapacitating episode under the Formula for Rating IVDS based on incapacitating episodes.  The Veteran's reported flares which kept him in bed for a day or two is not equivalent to a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Accordingly, a higher rating under the Formula for Rating IVDS based on incapacitating episodes is not warranted.  The Board notes that the Veteran's claims for service connection for peripheral neuropathy are separately on appeal and are addressed in the REMAND section of this decision.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  Moreover, as the criteria for the 20 percent rating currently assigned encompass the greatest degree of severity of his spine disability shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board finds that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  The January 2012 VA examiner noted that the Veteran is limited in his ability to stand bent at the waist for long periods of time, stoop to lift even light objects from the floor, and remain twisted at the waist for long periods of time while performing specific types of vehicle repairs in his occupation as an automotive mechanic.  At the July 2016 hearing the Veteran noted that he owned an automotive repair shop and went out of business completely; he no longer works.  While it is noted that the Veteran experiences some limitations to performing his duties as an automotive repair shop owner/mechanic, he did not raise the issue of unemployability due to his service-connected spine disability.  Moreover, the October 2016 VA examiner opined that the Veteran's spine disability did not impact his ability to work.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for a spine disability.  Accordingly, the appeal in the matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for a spine disability is denied.


REMAND

In April 2017 the Veteran responded to a statement of the case (SOC) with a VA Form 9 (Substantive Appeal) that he wanted a live videoconference at a local VA office with respect to the claims for service connection for PTSD, an initial compensable rating for TBI, and a rating in excess of 30 percent for migraine headaches.  In June 2017 the claims were certified to the Board; the requested hearing has not been scheduled.  

In addition in June 2017 the Veteran responded to an SOC with a VA Form 9 (Substantive Appeal) that he wanted a live videoconference at a local VA office with respect to the claims for peripheral neuropathy of the left and right upper extremities and left and right lower extremities (also claimed as radiculopathy), including as secondary to the service-connected spine disability.  In July 2017 those claims were certified to the Board; the requested hearing has not been scheduled.

The United States Court of Appeals for Veterans Claims has determined that a Veteran has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Since the RO schedules local hearings, a remand of these matters to the RO is proper.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a video conference hearing in connection with his claims for entitlement to service connection for PTSD, peripheral neuropathy of the left and right upper extremities and left and right lower extremities (also claimed as radiculopathy), including as secondary to the service-connected spine disability, an initial compensable rating for TBI, and a rating in excess of 30 percent for migraine headaches.  Notice of the hearing date must be provided to the Veteran with a copy of such notice included in the Veteran's record.

2.  Thereafter, appropriate appellate procedures should be followed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


